                              Case 5:17-cv-04002-SAC-JPO Document 73 Filed 03/13/19 Page 1 of 1
                                                                                                                                                           ..

Civil Action No.5:17-cv-04002-SAC

                                                               PROOF OJ<- SERVICE
                               (This section should not be filed wiJh the court unkss required by Fed. R. Civ. P. 4 (I))

              This summon~ for (name of1ndmd11al and title. if Ori)')                 Car I       L ~~ tic          Z-

wasrccci ved by me on (date}                     ~br~.uzr'f d' iP                                                    ,

              ~       I personally served Lhe summon on Lhe individuaJ al fp/uaJ               14,,, /a ~ {f ~ ~
                                                                                                        1
                     re~~'( ~J,ti ~                    ;).   D J   7=-f!'L                  on (date)   ,9-??'94~        :}_o/_7     : or
              D I left the summon at the individual ' re idencc or usual place of abode wilh (name)
                                                                             • a person of uitable age and discretion who resides Lhere.
               on (date}                                • and mailed a copy co the individual' s last known address; or

              11' I          crved the ummons on (name ofindividlllll)           Ld,I' / L cJ /; t'Z-                                          , who i
                de ignated by law to accept ervice of process on behalf of (name oforgani:otionJ

                        (!_~fhy        Ior /Tz_                                             on (date}       re 6   :.J.(p I;;. o/f   ; or
              CJ I returned Lhe summon unexecuted because                                                                                           : or




               M y fees arc$                            for travel and S                        for   ~ervice   , for a total of S          0 .00


               l declare under penalty of perj ury chat this information is Lrue.



Date:         /rJ~ /3, :? 0 19
                                                                                 ~Ml "-s!!!f:.:t::LJ
                                                                               S etin A ff\<L•-i11,,,) 11eii11e/
                                                                                                      Printed name and title




Additional information regarding attempted service, etc:
 STATE OF KANSAS
 COUNTY OF JEFFERSON

 On the 13th day o f March , 2019 , befor e me personally appea r ed Jean A ~~ -~ ; ~ to r.~
 known to be the person named herein and who e xecuted the foregoing ana they
 ackn wledged to me that hey voluntarily e xecuted the same .
      ... . /' - A . J \ .
No ary Pubflc
                             ,Ja_   DU.. n   Q.-'._
                                                       ~
                                                        ~A •    w.v-.
                                                                     TREVA BUNCE
                                                              - ........., ~- 5'llle cl
                                                         My Appl, &plrea     l/-.J./-1
